Attitude Drinks Incorporated 10415 Riverside Drive, #101 Palm Beach Gardens, Florida 33410-4237 September 9, 2011 Division of Corporation Finance Securities and Exchange Commission VIA EDGAR United States and Securities Commission CORRESPONDENCE Washington, D.C. 20549 Attn: Erin Wilson and Pamela Howell Re: Attitude Drinks Incorporated June 16, 2011 Supplemental Response Form 10-K for Fiscal Year Ended March 31, 2010, as amended Filed July 14, 2010, Amended April 21, 2011 File No. 0-52904 Greetings: As discussed with your office on September 9, 2011, this letter is to confirm the extension for the Company to file its response letter to the SEC Comment Letter dated August 26, 2011 relating to its Form 10-K for the fiscal year ended March 31, 2010, as amended. The Company’s response will be provided on or before Friday, September 16, 2011. If you have any questions or need additional information, please contact the undersigned at (561) 277-2727 or via facsimile (561) 799-5039. Sincerely, /s/ Tommy E. Kee Tommy E. Kee Chief Financial Officer and Principal Accounting Officer
